Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000049
                                                         13-JUL-2012
                                                         10:13 AM



                         NO. SCWC-11-0000049

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

         CHRIST V. NGO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-11-0000049; CR. NO. 09-1-1198)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
   and Circuit Judge Perkins, assigned by reason of vacancy)

          The Application for Writ of Certiorari filed on June 4,

2012 by Petitioner/Defendant-Appellant Christ V. Ngo is hereby

accepted and will be scheduled for oral argument.       The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:    Honolulu, Hawai#i, July 13, 2012.


Summer M.M. Kupau,                /s/ Mark E. Recktenwald
for petitioner
                                  /s/ Paula A. Nakayama
Brian R. Vincent,
for respondent                    /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard K. Perkins